Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 1 of 26 PageID #: 1276
        Case 4:15-cr-00080 Document 286 Filed on 04/02/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 02, 2020
                             UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

   UNITED STATES OF AMERICA                      §
                                                 §
   v.                                            §          NO. 4:15-CR-80-01
                                                 §
   KIRK LAWRENCE BRANNAN                         §

                                             ORDER

          Defendant’s emergency motion for a reduction in sentence, pursuant to 18 U.S.C. §

   3582(c)(1)(A)(i), is GRANTED.

          Defendant is re-sentenced to a term of credit for time-served in the Bureau of Prisons,

   followed by a term of THREE (3) YEARS of supervised release. The Bureau of Prisons is

   ORDERED to release defendant from its custody immediately.

          Defendant is ORDERED restricted to his residence at all times (home incarceration),

   except for medical necessities and court appearances or other activities specifically approved

   by the Court, for a period of TWELVE (12) MONTHS as a condition of supervised release.

   Defendant will be monitored by the form of location monitoring technology at the discretion

   of the probation office for that period of TWELVE (12) MONTHS, and he must follow the

   rules and regulations of the location monitoring program. Defendant must pay the costs of the

   program. The probation officer will initiate the monitoring program as soon as practicable and

   when deemed appropriate given the current COVID-19 outbreak. All other conditions of

   supervised release imposed in the judgment remain in effect.

          SIGNED ON April 2, 2020.


                                                     Lee H. Rosenthal
                                                     United States District Judge
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 2 of 26 PageID #: 1277
           Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



   UNITED STATES OF AMERICA                         :     No. 1:14-cr-324-02
                                                    :
   v.                                               :     Hon. John E. Jones III
                                                    :
   TIMOTHY P. FOSTER                                :


                              MEMORANDUM AND ORDER
                                   April 3, 2020

             Presently Pending before the Court is Defendant Timothy P. Foster’s

   Supplemental Motion for Compassionate Release and Reduction of Sentence

   Under 18 U.S.C. § 3582 (c)(1)(A). (Doc. 187). For the reasons that follow, we

   shall grant the Defendant’s Motion.

        I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

             We have detailed the facts of this matter in prior orders and proceedings, and

   thus need not fully repeat ourselves here. (Docs. 164, 165, 183). We instead

   recount only those facts relevant to the instant Motion.

             For many years, Defendant Timothy P. Foster has suffered from a chronic

   lung condition called Bronchiectasis. “Bronchiectasis is a disease of the lungs, in

   which mucus builds up in the airways which can cause infection and bleeding. This

   build up, and the resulting lengthening of the airways, make it harder and harder to



                                                1
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 3 of 26 PageID #: 1278
           Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 2 of 12




   breathe over time. Bronchiectasis is a progressive disease, and there is no cure.”

   (Doc. 115 at 31-32).

         Mindful of this diagnosis, we sentenced Defendant to 60 months

   incarceration, two years supervised release, and restitution of $8,034,183.00 for

   making false statements in violation of 18 U.S.C. §1001 on November 16, 2016.

   (Doc. 133). That sentence resulted from Defendant’s participation in a large-scale

   scheme to defraud his employer, Rite Aid Corporation. (Doc. 164 at 19).

   Defendant entered FCI Sheridan Satellite Camp by voluntary surrender on January

   17, 2017. Id. at 30. Defendant was scheduled to be released on April 20, 2021.

   (Doc. 183 at 3). However, Defendant was recently approved for home

   confinement, which is set to begin on May 18, 2020, approximately 45 days from

   the date of this writing. (Doc. 189).

         Defendant has previously petitioned both the Bureau of Prisons, (“BOP”),

   and this Court for early release. On May 10, 2018, Defendant sent an Application

   for Compassionate Release to the Warden of FCI Sheridan seeking early release

   due to his chronic lung condition, Bronchiectasis. (Doc. 175). We see no evidence

   of a reply from the Warden. In December 2018, the First Step Act modified the

   early release process and allowed inmates to bring their cases directly to the

   District Court after denial by the BOP. 18 U.S.C.§ 3582(c)(1)(A).




                                             2
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 4 of 26 PageID #: 1279
           Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 3 of 12




         After that change to the law, Defendant renewed his Application to the

   Warden on August 3, 2019, citing “extraordinary and compelling circumstances”

   related to his Bronchiectasis as meriting early release. (Doc. 181 at 8). On October

   15, 2019, FCI Sheridan Warden Josias denied Defendant’s request for

   compassionate release, finding that Defendant’s condition did not substantially

   diminish Defendant’s “ability to function in a correctional facility and

   conventional treatment [could] provide substantial improvement to his physical

   health.” (Id.). The Warden further noted that Defendant’s Bronchiectasis was

   diagnosed and considered at the time of his sentencing. (Id. at 10).

         On September 26, 2019, Defendant submitted an identical Application to

   this Court, seeking compassionate release. (Doc. 177). We denied Defendant’s

   Application on November 18, 2019, stating that “we. . .thoroughly considered the

   severity of Defendant’s condition at the time of sentencing in light of the other

   §3553(a) factors [and] we find that no new ‘extraordinary and compelling’ reasons

   exist to merit early release.” (Doc. 183 at 13).

         Several months after we denied Defendant’s application, a novel coronavirus

   called COVID-19 exploded into the American consciousness. Defendant now

   renews his Application, arguing that his Bronchiectasis puts him at high risk for

   serious complications should he contract COVID-19 in the overcrowded and

   unsanitary prison facility.


                                              3
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 5 of 26 PageID #: 1280
           Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 4 of 12




            As such, Defendant submitted a second pro se motion asking the Court for

   early release from FCI Sheridan so that he may serve the remainder of his sentence

   under home confinement. (Doc. 185). In response, we directed that an attorney be

   appointed on Defendant’s behalf and ordered that attorney to file appropriate

   motions. (Doc. 186). On April 1, 2020, Defendant’s attorney filed the instant

   Motion, as well as a brief in support. (Docs. 188, 189). The Government has

   indicated that they do not concur with Defendant’s Motion. However, given the

   exigent nature of Defendant’s plight, we shall consider the Motion without a

   Government response. The matter is therefore ripe for disposition.

      II.      STANDARD OF REVIEW

            The First Step Act authorizes us to reduce an inmate’s term of imprisonment

   under specific circumstances, including for compassionate release. Pub. L. No.

   115-391, 132 Stat. 5194. Before the First Step Act was enacted in December 2018,

   a District Court could grant compassionate release only on the motion of the

   Director of the Bureau of Prisons. See Pub. L. No. 115-391, § 603(b); 18 U.S.C.§

   3582(c)(1)(A). Inmates were precluded from making their own motions for

   compassionate release. The enactment of the First Step Act drastically changed

   that process, allowing prisoners themselves to file motions for compassionate




                                              4
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 6 of 26 PageID #: 1281
           Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 5 of 12




   release, as long as they had first exhausted their administrative remedies with the

   BOP. 1

            The standard of review for compassionate release is governed by 18 U.S.C.

   §3582(c)(1)(A). That section allows us to modify a term of imprisonment

   previously imposed when, “after considering the factors set forth in section

   3553(a) to the extent that they are applicable, [we] find that…extraordinary and

   compelling reasons warrant such a reduction.” 18 U.S.C. §3582(c)(1)(A)(i).

            According to the Sentencing Guidelines and available policy statements on

   compassionate release, the definition of “extraordinary and compelling reasons”

   requires, in relevant part, a federal inmate to show that he is “suffering from a

   serious physical or medical condition, a serious functional or cognitive

   impairment, or experiencing deteriorating physical or mental health because of the

   aging process, and that the impairment is one from which the inmate is not

   expected to recover and substantially diminishes the inmate’s ability to provide




   1
            An inmate may file a motion to modify his term of imprisonment with the District Court
   when “the defendant has fully exhausted all administrative rights to appeal a failure of the
   Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
   receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18
   U.S.C. §3582 (c)(1)(A). The Bureau of Prisons further dictates that, when the warden of a
   facility denies an inmate’s request, as was the case here, administrative procedures require that
   the inmate appeal the denial through the Administrative Remedy Procedure, (28 C.F.R. part 542,
   subpart B), to fully exhaust his remedies. We see no evidence on the record that Defendant has
   properly appealed his denial through these means. However, the Warden at FCI Sheridan did not
   respond to Defendant’s application within 30 days of receipt, and so Defendant’s Application is
   nevertheless properly before this court.
                                                   5
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 7 of 26 PageID #: 1282
           Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 6 of 12




   self-care within the environment of a correctional facility.” See U.S. Sentencing

   Guidelines Manual (USSG) § 1B1.13; see also BOP Program Statement

   5050.50, Compassionate Release/Reduction in Sentence: Procedures for

   Implementation of 18 U.S.C. §§ 3582 and 4205(g); available at

   https://www.bop.gov/policy/progstat/5050_050_ EN.pdf.

         The Sentencing Guidelines state that we are not necessarily precluded from

   considering factors that were known at the time of sentencing if those reasons have

   since become extraordinary and compelling: “an extraordinary and compelling

   reason need not have been unforeseen at the time of sentencing in order to warrant

   a reduction in the term of imprisonment. Therefore, the fact that an extraordinary

   and compelling reason reasonably could have been known or anticipated by the

   sentencing court does not preclude consideration for a reduction under this policy

   statement.” USSG §1B1.13.

         However, the extraordinary and compelling reason must be considered in

   conjunction with the §3553(a) factors traditionally considered at sentencing,

   including the need for the sentence to reflect the seriousness of the offense, to

   promote respect for the law, the nature and circumstances of the offense, and to

   provide just punishment. 18 U.S.C. §3553(a); 18 U.S.C. §3582(c)(1)(A).




                                              6
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 8 of 26 PageID #: 1283
           Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 7 of 12




       III.   DISCUSSION

          Due to a chronic lung illness, Defendant Timothy Foster already struggles to

   breathe on a daily basis. (Doc. 177 at 8-9). COVID-19 is perhaps most notorious

   for causing shortness of breath, and in dire situations, requiring the use of a

   ventilator to keep patients breathing.2 As such, the approximately 45 days that

   stand between Defendant and his exit from an allegedly overcrowded and

   unsanitary facility could very well be the difference between life and death. Under

   such circumstances, we find that “extraordinary and compelling” reasons exist in

   the form of Defendant’s “serious physical or medical condition” that warrant his

   early release. USSG § 1B1.13.

          a. Extraordinary and Compelling Reasons

          We have watched the inexorable progression of COVID-19 around the

   globe, helpless to stop its incursion across our borders. As a result, we now live in

   a world largely unrecognizable from that which we occupied a mere few weeks

   ago. Our everyday lives have, quite literally, ground to a halt. Indeed, the World

   Health Organization (“WHO”) has classified COVID-19 as a global pandemic 3



   2
           Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
   Disease (COVID-19), CENTERS FOR DISEASE CONTROL AND PREVENTION,
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
   (last accessed April 3, 2020).
   3
         The World Health Organization (“WHO”) officially declared COVID-19 a global
   pandemic on March 11, 2020. See WHO Director-General's opening remarks at the media
                                               7
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 9 of 26 PageID #: 1284
           Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 8 of 12




   that has, as of the date of this writing, infected 932,166 people worldwide and

   killed more than 46,764.4 We watch these bleak numbers exponentially increase

   every day.

          COVID-19 paints a particularly grim picture for individuals, like Defendant,

   who have underlying medical conditions. In most individuals, COVID-19 is a mild

   illness that causes fever, shortness of breath, fatigue, and cough.5 However, some

   cases can have critical, or even fatal, results. 6 Those of greater age and those with

   underlying medical conditions, like the Defendant here, are much more likely to

   suffer such severe complications. Id.. The Centers for Disease Prevention and

   Control (“CDC”) particularly warns of the risks of “severe illness” posed to those

   with “chronic lung disease.”7




   briefing on COVID-19 - 11 March 2020, WORLD HEALTH ORGANIZATION, (March 11, 2020),
   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
   briefing-on-covid-19---11-march-2020.
   4
           See Coronavirus Disease (COVID-19) Pandemic, WORLD HEALTH ORGANIZATION,
   https://www.who.int/emergencies/diseases/novel-coronavirus-2019 (last accessed April 3, 2020).
   5
           Q&A on Coronaviruses (COVID-19), WORLD HEALTH ORGANIZATION,
   https://www.who.int/news-room/q-a-detail/q-a-coronaviruses (last accessed April 3, 2020).

   6
          Anne Gulland, Paul Nuki, and Marnie Gill, Coronavirus: What does COVID-19 do to
   your Body?, THE GUARDIAN, https://www.telegraph.co.uk/global-health/science-and-
   disease/covid-19-do-body-affect-coronavirus/ (Last accessed April 3, 2020).
   7
          People who are at Higher Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND
   PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
   higher-risk.html (last accessed April 3, 2020).
                                                  8
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 10 of 26 PageID #:
                                     1285
         Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 9 of 12




       Generally, these risks are thought to be far greater in prison settings. While

 there have been only roughly 20 reported cases of COVID-19 among inmates and

 staff of federal prisons, there is a great concern that the virus would spread rapidly

 amongst the prison population should it take hold.8 There are general allegations of

 ineffective quarantine measures in facilities that house inmates exhibiting COVID-

 19-like symptoms. (Id). There are also concerns that federal prison medical

 facilities would be unable to cope with high levels of the virus within their walls.

 (Id.). Furthermore, there are multiple reports that social distancing is nearly

 impossible in many facilities, leaving at-risk inmates exposed to high levels of

 virus transmission. (Id.).

       The Attorney General has specifically recognized the danger that federal

 prisons may pose to at-risk inmates like Defendant. He recently issued a

 Memorandum to the BOP which directed officials to “prioritize” granting home

 confinement for at-risk inmates who qualify, acknowledging that “for some

 eligible inmates, home confinement might be more effective in protecting their

 health” than remaining in prison. (Doc. 189-1 at 1). The BOP has recently

 determined that the Defendant will be released to home confinement early, on May

 18, 2020. (Doc. 189). This is nearly a year earlier than previously scheduled (Doc.

 8
         Federal Prisons Struggle to Combat Growing COVID-19 Fears, U.S. NEWS AND WORLD
 REPORT, https://www.usnews.com/news/health-news/articles/2020-03-27/federal-prisons-
 struggle-to-combat-growing-covid-19-fears (last accessed April 3, 2020).

                                            9
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 11 of 26 PageID #:
                                    1286
        Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 10 of 12




 183 at 3). It is clear, then, that the BOP has considered the individualized factors

 outlined by the Attorney General and determined that Defendant’s health would be

 better protected in home confinement than at FCI Sheridan.9 We see no reason to

 delay that protection.

        The circumstances faced by our prison system during this highly contagious,

 potentially fatal global pandemic are unprecedented. It is no stretch to call this

 environment “extraordinary and compelling,” and we well believe that, should we

 not reduce Defendant’s sentence, Defendant has a high likelihood of contracting

 COVID-19 from which he would “not expected to recover.” USSG § 1B1.13. No

 rationale is more compelling or extraordinary.

        b. §3553(a) Factors

        Having determined that an extraordinary and compelling reason exists to

 reduce the Defendant’s sentence, we must also consider the §3553(a) factors

 traditionally employed at sentencing. §3582(c)(1)(A).

        We find that these factors favor immediate release. Defendant is 70 years old

 and the instant offense was not a violent one (Doc. 189 at 1; 10). The Defendant’s

 health and the extreme danger currently posed by the prison system to at-risk



 9
         We are further persuaded that Defendant’s health is likely better protected in home
 confinement by the allegations he raises regarding the unsanitary conditions of FCI Sheridan that
 exacerbate Defendant’s illness. See Doc. 177. We make no determinations here as to the veracity
 of these claims, but we note that, if they are true, they, combined with the lack of social
 distancing in prison facilities, would produce ghastly results for Defendant.
                                                10
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 12 of 26 PageID #:
                                    1287
        Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 11 of 12




 individuals like the Defendant also favor release. The Defendant has also served

 more than half of his sentence in a federal facility.

       Most tellingly, perhaps, the BOP has determined that under the current

 circumstances imposed by COVID-19, the Defendant is an at-risk individual

 meriting home confinement. A mere 45 days stands between the Defendant and the

 relative safety of his home. But the world has changed drastically in the past 45

 days, and the Defendant’s remaining incarceration could well cause his demise.

 We therefore find that the conversion of the remainder of his sentence to home

 confinement is sufficient but not greater than necessary to serve the purposes of

 punishment iterated in §3553(a).

    IV.    CONCLUSION

       The Defendant has a chronic lung disease that may very well equate a

 COVID-19 diagnosis with a death sentence. As we stated in our previous COVID-

 19 opinion, “[i]f we are to remain the civilized society we hold ourselves out to be,

 it would be heartless and inhumane not to recognize” Defendant’s grim

 predicament. Thakker v. Doll, No. 1:20-CV00480 (M.D. Pa. Mar. 31, 2020) (Doc.

 47 at 24). We therefore find that the unparalleled present global pandemic tips the

 scales in favor of Defendant’s release and shall grant Defendant’s Supplemental

 Motion for Compassionate Release and Reduction of Sentence Under 18 U.S.C. §

 3582 (c)(1)(A). (Doc. 187).


                                            11
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 13 of 26 PageID #:
                                    1288
        Case 1:14-cr-00324-JEJ Document 191 Filed 04/03/20 Page 12 of 12




 AND NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1. The Defendant’s Supplemental Motion for Compassionate Release and

          Reduction of Sentence Under 18 U.S.C. § 3582 (c)(1)(A), (Doc. 187), is

          GRANTED.

       2. Federal Correctional Institution Sheridan SHALL IMMEDIATELY

          RELEASE the Defendant TODAY to home confinement.

       3. Defendant will SELF-QUARANTINE in his home for FOURTEEN

          (14) DAYS from the date of his release to home confinement.



                                                  s/ John E. Jones III
                                                  John E. Jones III
                                                  United States District Judge




                                       12
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 14 of 26 PageID #:
                                    128941 Filed 04/01/20 Page 1 of 13
         Case 3:19-cr-00073-VLB Document



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


  UNITED STATES OF AMERICA              :
                                        :
        v.                              :        No. 3:19-cv-00073(VLB)
                                        :
  ANTON JEPSEN                          :
      Defendant.                        :        April 1, 2020
                                        :
                                        :
                                        :
                                        :
                                        :

      MEMORANDUM OF DECISION GRANTING DEFENDANT’S MOTION FOR
        COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582(c)

       Before the Court is Anton Jepsen’s Motion for Compassionate Release

 pursuant to 18 U.S.C. § 3582(c). [Dkt. 30]. The Government does not object to the

 Defendant’s motion. [Id. at 1]. For reasons stated herein, the Court GRANTS

 Defendant’s motion.


                                 Background Facts


       Mr. Jepsen was arrested in Manhattan in August 2015, following a DEA

 investigation into a drug trafficking operation that shipped methamphetamine from

 California to New York. [Dkt. 34 (PSR in United States v. Jepsen, NO. 1:15-cr-741-

 02 (WHP) ¶¶ 11-15]. Judge William H. Pauley III of the Southern District of New York

 sentenced him to 18 months of incarceration, followed by a five-year term of

 supervised release. [Dkt. 1 (Copy of Crim. J)]. Under the mandatory terms of

 supervised release, Mr. Jepson was prohibited from unlawfully using any

 controlled substance. [Ibid.]. Judge Pauley also imposed special conditions


                                            1
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 15 of 26 PageID #:
                                    129041 Filed 04/01/20 Page 2 of 13
         Case 3:19-cr-00073-VLB Document



 requiring Mr. Jepsen to participate in an approved outpatient drug treatment

 program and participate in weekly therapy sessions. [Ibid.]. His supervised release

 commenced on June 1, 2017, and he began residing with his sister in this District

 shortly thereafter. [Dkt. 6 (Violation Report) at 2].


        On March 13, 2019, the Court accepted the requested transfer of jurisdiction

 over Mr. Jepsen’s supervised release from the Southern District of New York. [Dkt.

 1]. Despite extensive outpatient and impatient drug treatment, Mr. Jepsen

 continued to use methamphetamine. [Dkt. 6 (Violation Report)]. He tested positive

 for illicit drugs on six occasions in 2019. [Id. at 2]. During a meeting with the U.S.

 Probation Officer and his counselor, Mr. Jepsen stated that he believed that

 treatment was a "waste of time” and that methamphetamine is a "medication" for

 him. [Id. at 5]. The Defendant was arrested pursuant to a warrant on August 28,

 2019 and stipulated to his detention. [Dkt. 10 (Detention Hearing)]. The Court

 granted the Defendant’s requested thirty-day continuance of the violation hearing

 in order to stabilize his health and medication regimen while detained. [Dkt. 17

 (Order Granting Def. Mot. for Cont.)].


        During the November 2019 violation hearing, Mr. Jepsen admitted to

 violating the terms of supervised release. [11/28/2019 hearing at 10:08:49-10:09:15].

 Mr. Jepsen continued to normalize his drug use during the Court’s colloquy,

 expressing that he used less than others and that he was self-medicating. Mr.

 Jepsen interrupted the Court as it prepared to impose the sentence. [Id. at 10:23:20-

 10:26:30]. The Court then heard from defense counsel, who explained that

 treatment of Mr. Jepsen’s serious chronic health conditions was interrupted by

                                             2
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 16 of 26 PageID #:
                                    129141 Filed 04/01/20 Page 3 of 13
         Case 3:19-cr-00073-VLB Document



 medication delays and substitutions while incarcerated. [Id. at 10:26:26-10:28:37].

 The Court provided Mr. Jepsen the opportunity to present medical records and

 directed the parties to jointly request another hearing. [Id. at 10:31:08-10:31:40].


       At the next proceeding, Mr. Jepsen presented additional information about

 his medical conditions. [02/11/2020 hearing at 11:44:19-11:53:10]. The Court

 imposed a guideline sentence of nine months incarceration with no supervised

 release to follow. [Id. at 12:14:45-12:15:31]. The Court noted that the sentence

 engendered respect for the law and was in Mr. Jepsen’s best interest by giving him

 the greatest chance to stabilize himself and to prevent a cycle of violation and

 incarceration. [Id. at 12:12:06-12:16:43].


       On March 26, 2020, Mr. Jepsen moved for compassionate release pursuant

 to 18 U.S.C. § 3582(c). [Dkt. 30]. According to the Defendant’s motion, Mr. Jepsen

 would have served the remainder of his sentence at the Donald W. Wyatt Detention

 Facility (“Wyatt”), rather than a Bureau of Prison’s facility. [Id. at 2]. Mr. Jepsen

 requested compassionate release because of his risk of serious complications and

 death should he contract COVID-19 based on his specific health conditions, but the

 warden at Wyatt denied the request because Wyatt is not a BoP facility. [Ibid.].

 Through counsel, Mr. Jepsen requested release from the BoP directly, but the

 BoP’s senior counsel at the Designation and Sentence Computation Center denied

 the request because Mr. Jepsen is not incarcerated at a BoP facility. [Dkt. 32 (Def.

 Suppl. Mem.) at 1]. By the Court’s calculation, the Defendant would be released

 from custody on May 28, 2020.



                                              3
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 17 of 26 PageID #:
                                    129241 Filed 04/01/20 Page 4 of 13
         Case 3:19-cr-00073-VLB Document



                                   Legal Standard


       The First Step Act of 2018 amended the procedural requirements for a

 motion to reduce sentence to provide compassionate release. 18 U.S.C. §

 3582(c)(1)(A). Because of this amendment, a defendant may move for

 compassionate release “after the defendant has fully exhausted all administrative

 rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant's behalf or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Previously, only the BOP could move for compassionate release and such motions

 were rarely filed. See United States v. Rivernider, No. 3:10-CR-222(RNC), 2020 WL

 597393, at *2 (D. Conn. Feb. 7, 2020). The amendment expanded access to the

 courts but did not alter the substantive standard. See Ibid.; see also United States

 v. Ebbers, No. S402CR11443VEC, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).


       To consider a sentence reduction for compassionate release, Defendant

 must show that “extraordinary and compelling reasons warrant such a reduction.”

 18 U.S.C. § 3582(c)(1)(A)(i). By statute, such reduction must be consistent with

 applicable policy statements issued by the U.S. Sentencing Commission. §

 3582(c)(1)(A). Then, before compassionate release can be granted, the Court must

 consider the 18 U.S.C. § 3553 sentencing factors to the extent relevant. Ibid.


       At Congress’s direction, the U.S. Sentencing Commission promulgated

 guidance on the circumstances constituting “extraordinary and compelling”

 reasons. See 28 U.S.C. § 944(t). As other courts have recognized, the U.S.


                                          4
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 18 of 26 PageID #:
                                    129341 Filed 04/01/20 Page 5 of 13
         Case 3:19-cr-00073-VLB Document



 Sentencing Commission guidance has not yet been updated to reflect the

 liberalization of the procedural requirements. Ebbers, 2020 WL 91399, at *4. The

 Application Notes to U.S.S.G. § 1B1.13 explain that a defendant’s medical condition

 may constitute “extraordinary and compelling” circumstances when:


 (A) Medical Condition of the Defendant.--
      (i) The defendant is suffering from a terminal illness (i.e., a serious and
      advanced illness with an end of life trajectory). A specific prognosis of life
      expectancy (i.e., a probability of death within a specific time period) is not
      required. Examples include metastatic solid-tumor cancer, amyotrophic
      lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.>
      [or]
       (ii) The defendant is--
              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of
              the aging process,
      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he or
      she is not expected to recover.

 U.S.S.G. 1B1.13, Commentary Application Note 1(A)


       Commentary Application Note 1(D) contains a residual clause to provide

 relief for other “extraordinary and compelling reasons” as determined by the

 Director of the Bureau of Prisons.


       The defendant bears the burden of showing that he is entitled to a sentence

 reduction. Ebbers, 2020 WL 91399, at *4.


                                      Analysis


       First, the Court finds that Mr. Jepsen’s motion is properly before the Court

 pursuant to 18 U.S.C. § 3582(c)(1)(A) because he exhausted available appeals of

 the administrative denial of his request for compassionate release. Mr. Jepsen is

                                            5
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 19 of 26 PageID #:
                                    129441 Filed 04/01/20 Page 6 of 13
         Case 3:19-cr-00073-VLB Document



 essentially caught in a “Catch-22”; neither the warden at Wyatt nor the BoP will

 consider his request because of his designation to Wyatt, a non-BoP facility.

 Accordingly, the Court considers the merits of his motion.


       On March 13, 2020, the President of the United States declared a national

 state of emergency to slow the infectivity rate and treat those affected by a novel

 coronavirus known as SARS-CoV 2 (“COVID-19”). Presidential Proclamation on

 Declaring a National Emergency Concerning the Novel Coronavirus Disease

 (COVID-19) Outbreak, Mar. 13, 2020. COVID-19 is an emerging, rapidly evolving

 public health crisis. In response to public health officials’ warnings about the

 infectivity of the virus and the risk of severe complications, dramatic and

 widespread “social distancing” measures have been imposed by all levels of

 government and branches nationwide. See, e.g., D. Conn. Gen. Order In Re: Court

 Operations Under Exigent Circumstances Created by COVID-19 (Mar. 24,

 2020)(continuing all in-person proceedings through May 15, 2020, with limited

 exception); see also Conn. Executive Order 7(h)(Mar. 20, 2020) (general “work-

 from-home” order for all non-essential businesses).


       At last review, COVID-19 has killed 69 Connecticut residents. Eliza Fawcett

 and Alex Putterman, Daily coronavirus updates: ‘Horrible’ month ahead as

 Connecticut’s COVID-19 death toll reaches 69, hospitalizations rise to 608,

 HARTFORD COURANT, Mar. 31, 2020. In Rhode Island, where Wyatt is located, there

 have been eight deaths. Tom Mooney, An analysis predicts 259 deaths in R.I. from

 coronavirus. State officials are expecting more., PROVIDENCE JOURNAL, Mar. 31, 2020.

 The BoP has reported the first COVID-19 related inmate death in custody; a 49-year

                                          6
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 20 of 26 PageID #:
                                    129541 Filed 04/01/20 Page 7 of 13
         Case 3:19-cr-00073-VLB Document



 old inmate at a low security prison in Louisiana with long term medical conditions

 identified as risk factors. Press Release, Bureau of Prisons, Inmate Death at FCI

 Oakdale          I        (Mar.        28,         2020),         available         at

 https://www.bop.gov/resources/news/pdfs/20200328_press_release_oak_death.p

 df


        The U.S. Centers for Disease Control and Prevention has advised that some

 populations are at an especially heightened risk of severe complications and death

 if they contract COVID-19, particularly, the elderly and those with certain chronic

 medical conditions. See Centers for Disease Control and Prevention, Coronavirus

 Disease 2019-COVID, People who are at higher risk for severe illness,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

 higher-risk.html (last reviewed March 31, 2020).


        A review of Mr. Jepsen’s medical records from Wyatt confirms that he suffers

 from three of the chronic conditions considered by the CDC to be risk factors for

 severe complications. [Dkt. 35 (Sealed Med. Records) Ex. B]. The medical records

 and laboratory testing reflect significant weight gain, some difficulty controlling

 and managing his chronic conditions, and that he is immunocompromised. [Id. at

 28, 31].


        Strictly speaking, none of Mr. Jepsen’s conditions fall within the existing

 guidance from the U.S. Sentencing Commission because he is not terminally ill,

 nor has he lost the ability to provide self-care in a correctional setting. U.S.S.G. §

 1B1.13. Mr. Jepsen argues that: (1) as a general matter, the Guidelines are advisory


                                           7
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 21 of 26 PageID #:
                                    129641 Filed 04/01/20 Page 8 of 13
         Case 3:19-cr-00073-VLB Document



 only, United States v. Booker, 543 U.S. 220 (2005); and (2) it is inconsistent with the

 text and the undisputed purpose of the First Step Act. [Dkt. 31 (Def. Suppl. Mem) at

 14]. The Court agrees and concludes that the Court may determine that

 “extraordinary and compelling” reasons may exist beyond those delineated by the

 commentary to U.S.S.G. § 1B1.13. See United States v. Cantu, No. 1:05-CR-458-1,

 2019 WL 2498923, at *3-5 (S.D. Tex. June 17, 2019); United States v. Beck, No. 1:13-

 CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019).


       In United States v. Fellela, No. 3:19-CR-79 (JAM), 2020 WL 1457877, at *1 (D.

 Conn. Mar. 20, 2020), Judge Meyer noted that, “according to an inquiry through the

 U.S. Marshals Service of the Wyatt facility, there are more than 700 prisoners

 housed at Wyatt of which more than 500 prisoners are housed in two-person cells

 and more than 150 prisoners are housed in more-than-two-person cells. There are

 between 20 to 70 persons at one time in general dayroom areas, and up to 15

 persons are allowed in the recreation area at one time.” Judge Meyer then

 concluded that the conditions of confinement at Wyatt were not compatible with

 the prescribed preventative measures for COVID-19. Ibid. Mr. Fellela was in the

 highest risk group of death given his age (62), his weight (300 pounds), diabetes,

 and other ailments. Ibid. Based on these conclusions and the availability of other

 safeguards, Judge Meyer ordered the release of the pre-trial detainee. Id. at 2.


       By contrast, in United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL

 1307108, at *4 (D. Conn. Mar. 19, 2020), Judge Bolden denied a defendant’s post-

 conviction motion for compassionate release based in part on risk of

 complications if the defendant contracted COVID-19. The Government opposed

                                           8
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 22 of 26 PageID #:
                                    129741 Filed 04/01/20 Page 9 of 13
         Case 3:19-cr-00073-VLB Document



 defendant’s motion. Id. at 3. The defendant had not satisfied the administrative

 review requirement. Ibid. On the merits, the court concluded that the defendant had

 not shown that “the plan proposed by the Bureau of Prisons is inadequate to

 manage the pandemic within Mr. Gileno’s correctional facility, or that the facility is

 specifically unable to adequately treat Mr. Gileno.” Ibid.


       Although Mr. Jepsen is before the Court as a sentenced offender and not a

 pre-trial detainee, his current predicament is more akin to Fellela than Gileno. First,

 like Mr. Fellela, he is detained at Wyatt. Like Mr. Fellela, Mr. Jepson has multiple

 risk factors for severe complications from COVID-19, rather than the more

 generalized concerns raised by Mr. Gileno. In contrast to Gileno, Mr. Jepsen

 satisfied the procedural requirements to bringing a motion for compassionate

 release pursuant to 18 U.S.C. § 3582(c). Unlike Gileno, the Government consents

 to Mr. Jepsen’s release.


       Unfortunately, the existence of chronic health conditions is widespread

 among the inmate population in the U.S. prison and jail system. A Bureau of Justice

 Statistics report recently found that 40% of jail and prison inmates have a current

 chronic medical condition. Laura M. Maruschak, Marcus Berzofsky, & Jennifer

 Unangst, U.S. Dep’t of Just., Bureau of Just. Statistics., Medical problems of state

 and federal prisoners and jail inmates: 2011-2012 at 1-22, 2 (Feb. 2015) available at

 https://www.bjs.gov/index.cfm?ty=pbdetail&iid=5219.          An   inmate’s     current

 diagnosis of a chronic condition does not constitute an “extraordinary and

 compelling” basis for compassionate release, both under the U.S. Sentencing

 Commission guidance and when these terms are read in the plain sense.

                                           9
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 23 of 26 PageID #:
                                    129841 Filed 04/01/20 Page 10 of 13
        Case 3:19-cr-00073-VLB Document



       But Mr. Jepsen is in the unique position of having less than eight weeks left

 to serve on his sentence, he is immunocompromised and suffers from multiple

 chronic conditions that are in flux and predispose him to potentially lethal

 complications if he contracts COVID-19, and the Government consents to his

 release. The Court finds that the totality of the circumstances specific to Mr. Jepsen

 constitute “extraordinary and compelling” reasons to grant compassionate

 release. See also United States v. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL

 1489829, at *1 (S.D.N.Y. Mar. 27, 2020) (granting a consent motion to substitute the

 remaining    four   months     of   incarceration   for   home     confinement    for

 immunocompromised inmate at risk of severe complications from COVID-19)


       In reaching this conclusion, the Court also reviewed the PSR from the

 underlying conviction. [Dkt. 34 (PSR in United States v. Jepsen, NO. 1:15-cr-741-02

 (WHP))]. The PSR reflects that prior to his federal drug arrest, Mr. Jepsen’s only

 contact with the criminal justice system consisted of driving under the influence

 convictions, none of which resulted in a criminal history point under the guidelines.

 The Court is satisfied that releasing Mr. Jepsen from custody eight weeks before

 his scheduled release date does not create any appreciable danger to the

 community.


       18 U.S.C. § 3553(a) factors


       Having determined that Mr. Jepsen has carried his burden to establish

 “extraordinary and compelling” reasons to support compassionate release, the




                                          10
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 24 of 26 PageID #:
                                    129941 Filed 04/01/20 Page 11 of 13
        Case 3:19-cr-00073-VLB Document



 Court now considers whether a sentence of time served satisfies that 18 U.S.C. §

 3553(a) sentencing factors.


       First, a sentence of time served would still fall within the advisory guideline

 range for a Grade C violation and a Criminal History category of I. §7B1.4 (3-9

 months’ incarceration).


       Second, the Court finds that a sentence of time served would still reflect the

 seriousness of the offense, promotes respect for the law, and provides just

 punishment for the offense. § 3553(a)(2)(A). Despite his earlier protest to the

 contrary, Mr. Jepsen is a drug addict. His history of oppositional behavior caused

 him to squander repeated attempts to provide him necessary and court ordered

 drug and psychological treatment. His disrespect for the Court during the

 November 2019 hearing suggested continued disrespect for the law. However, the

 Court finds that, considering the changed circumstances, a period of incarceration

 of time served reflects the severity of Mr. Jepsen’s conduct and is a just

 punishment. Mr. Jepsen has had enough time in incarceration to consider his

 actions and his resultant life circumstances.


       Third, the additional period of incarceration was also intended to provide Mr.

 Jepsen with needed medical stabilization and an opportunity to establish a post-

 release support plan and network. Here too, the circumstances have changed, and

 incarceration is no longer the most effective way to deliver this necessary support.

 § 3553(a)(2)(D). Mr. Jepsen stated that he will reside with a friend in the Waterbury,

 Connecticut area. [Dkt. 31 (Def. Mem. in Supp) at 17]. The Court notes that Mr.


                                          11
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 25 of 26 PageID #:
                                    130041 Filed 04/01/20 Page 12 of 13
        Case 3:19-cr-00073-VLB Document



 Jepsen’s friend attended both court hearings. Defense counsel avers that his friend

 contacts him regularly regarding Mr. Jepsen’s well-being. Id. Given the consistency

 of support, the Court finds that Mr. Jepsen will have a support system to provide

 him adequate assistance upon his release from custody.


       Accordingly, the Court finds that a sentence of time served is sufficient, but

 not greater than necessary, to achieve the statutory aims of sentencing. § 3553.


                                     Conclusion


       Defendant’s motion for compassionate release pursuant to 18 U.S.C. §

 3582(c) is GRANTED. For the protection of the public, the U.S. Marshals Service is

 directed to instruct the warden at Wyatt that Mr. Jepsen is to be screened for

 potential COVID-19 infection prior to his release by whatever means are currently

 in place to screen staff and other essential visitors entering Wyatt, if any. If Mr.

 Jepsen has a body temperature or other indicator deemed by Wyatt to reflect a

 possible COVID-19 infection, that condition must be promptly reported to the Court

 by defense counsel. Mr. Jepsen is responsible for securing his own transportation

 upon release.




                                         12
Case 5:16-cr-00017-TBR-LLK Document 170-2 Filed 04/09/20 Page 26 of 26 PageID #:
                                    130141 Filed 04/01/20 Page 13 of 13
        Case 3:19-cr-00073-VLB Document



       Lastly, the Court encourages Mr. Jepsen to continue his drug and

 psychological treatment when released from custody. It is the Court’s earnest hope

 that Mr. Jepsen will return to be a productive member of society. In the Court’s

 observation, he benefited from the support and goodwill of personal and

 professional networks alike. The Court is confident that Mr. Jepsen has the

 necessary tools to succeed, should he choose to do so.




                                              IT IS SO ORDERED.

                                              _____/s/________________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge



 Dated this day in Hartford, Connecticut: April 1, 2020




                                         13
